Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 20140239339 in view Michiue US 2019/0081209
Regarding claim 1, Huang teaches (figs. 1-6 and related text) an aluminum nitride laminate member (fig. 4) comprising a sapphire substrate (210) having a base surface on which bumps (cones 220) are distributed periodically (fig. 5), each bump having a height (fig. 3), and an aluminum nitride layer (260) grown on the base surface and having a flat surface (fig. 5), there being substantially no voids in the aluminum nitride layer (none are shown).  
Huang does not explicitly teach that bump/cone heights to be of a height smaller than or equal to 500 nm.
Michiue teaches bump/protrusions (11a) of the sapphire substrate having a height that is less or equal to 500 nm ([0048], 0.2 to 2 micrometers, i.e. within the range) to make a nitride-based semiconductor device [0002].
Huang and Michiue are analogous art because they both are directed to a nitride-based semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang with the specified features of Michiue because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Huang to include the height of the bump/protrusion as taught by Michiue to order to make a nitride-based semiconductor device [0002].
Regarding claim 2, Huang as modified by Michiue does not explicitly teaches the surface has a surface roughness of smaller than or equal to 3 nm in terms of a root mean square value measured over a 5 pm square area of the surface using atomic force microscopy.
Parameters such surface roughness of an area in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of Huang and Michiue as claimed in order to form an epitaxial layer.
  Regarding claim 3, Huang as modified by Michiue teaches given that in a cross-sectional observation image of the aluminum nitride layer, a line parallel to the surface and having a length of larger than or equal to 10 um is depicted in such a way that the length over which the line traverses a void would be maximized, a void content percentage defined by the ratio of the length of the void to the length of the line is smaller than or equal to 10%. Huang as modified by Michiue does not mention voids, the combined reference meets the claimed limitation.  
Regarding claim 4, Huang as modified by Michiue teaches the surface has a single crystal orientation and the closest low- index crystal face to the surface is a +c face of aluminum nitride forming the aluminum nitride layer. Same structure, Huang as modified teaches the closest low- index crystal face to the surface is a +c face of aluminum nitride forming the aluminum nitride layer (Michiue, [0042]). 
Regarding claim 5, Huang as modified by Michiue teaches the surface has a step-and-terrace structure (fig. 4, Huang).  
Regarding 6, Huang as modified by Michiue teaches in terms of x-ray rocking curve measurement, the aluminum nitride layer has a full width at half maximum for (0002) diffraction of smaller than or equal to 300 seconds. Since the modified structure teaches the same device as claimed invention, x-ray rocking curve measurement would yield the same result. 
Regarding claim 7, Huang as modified by Michiue teaches in terms of x-ray rocking curve measurement, the aluminum nitride layer has a full width at half maximum for (10-12) diffraction of smaller than or equal to 500 seconds. Same layer yields same measurement. 
Regarding claim 8, Huang as modified by Michiue teaches the surface is such that when another aluminum nitride layer is grown homoepitaxially on the surface, the other aluminum nitride layer can be grown in such a way that the amount by which a full width at half maximum of aluminum nitride forming the other aluminum nitride layer exceeds a full width at half maximum of aluminum nitride forming the aluminum nitride layer is smaller than or equal to 100 seconds, both of the full widths at half maximum being obtained for (0002) diffraction through x-ray rocking curve measurement. If same material where formed, x-ray measurement would yield the same result. 
Regarding claim 9, Huang as modified by Michiue teaches the aluminum nitride layer is formed from an aluminum nitride layer constituted by a single layer in which there are no boundaries at which oxygen concentration changes stepwise at an intermediate position in the thickness direction.  
Regarding claim 10, Huang as modified by Michiue does not explicitly teach the thickness of the aluminum nitride layer is smaller than or equal to 800 nm, the thickness being delimited between the lower ends of the bumps and the surface.  
Parameters such as thickness of layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified the thickness of the aluminum nitride layer of Huang and Michiue as claimed in order to form an epitaxial layer.
Regarding claim 11, Huang as modified by Michiue teaches the height direction of the bumps is parallel to the c-axis direction of sapphire forming the sapphire substrate (fig. Huang).  
Regarding claim 12, Huang as modified by Michiue teaches member of claim 1, wherein each of the bumps is conical or ridge-like (fig., 2 Huang).
However Huang as modified does not teach the width of a slant surface of each of the bumps in a plan view is smaller than or equal to 500 nm.
  Parameters such as width of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the width of the bumps/cones of Huang and Michiue as claimed in order to form an epitaxial layer.
Regarding claim 13, Huang as modified by Michiue teaches a pitch between closest adjacent bumps from among the bumps is smaller than or equal to 1000 nm (Huang, [0038]).  
Regarding claim 14, Huang teaches (figs. 1-6 and related text) a light-emitting device (fig. 6) comprising an aluminum nitride laminate member, the aluminum nitride laminate member comprising a sapphire substrate (200) having a base surface on which bumps (cones 220) are distributed periodically, each bump having a height (fig. 6), and an aluminum nitride layer (260) grown on the base surface and having a flat surface (fig. 6), there being substantially no voids in the aluminum nitride layer (no voids mentioned). 
Huang does not explicitly teach that bump/cone heights to be of a height smaller than or equal to 500 nm.
Michiue teaches bump/protrusions (11a) of the sapphire substrate having a height that is less or equal to 500 nm ([0048], 0.2 to 2 micrometers, i.e. within the range) in order to make a nitride-based semiconductor device [0002].
Huang and Michiue are analogous art because they both are directed to a nitride-based semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang with the specified features of Michiue because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Huang to include the height of the bump/protrusion as taught by Michiue in order to order to make a nitride-based semiconductor device [0002].
Regarding claim 15, Huang as modified by Michiue teaches the light-emitting device includes a light-emitting structure disposed on the surface of the aluminum nitride layer and formed from a laminate of group-III nitride semiconductor layers, and light is extracted from the back surface side of the sapphire substrate (refer to Michiue [0062]). 
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Huang as applicant pointed out teaches heights of cones outside the claimed range. However, Michiue teaches heights in the range of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Huang to include the height of the bump/protrusion as taught by Michiue in order to make a nitride-based semiconductor device [0002].
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811